Citation Nr: 0529656	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-21 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty for 9 years, 2 months, and 
5 days, to include verified service from February 1943 to 
July 1946, and from June 1951 to April 1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 

A motion to advance this case on the Board's docket was 
granted by the Board in October 2005 for good cause shown.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 
75-91, 57 Fed. Reg. 2317 (1992).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The veteran's service-connected disabilities include 
bilateral hearing loss, currently evaluated as 50 percent 
disabling; tinnitus, currently evaluated as 10 percent 
disabling; left knee arthritis, currently evaluated as 40 
percent disabling; right knee arthritis, currently evaluated 
as 40 percent disabling; and anxiety reaction, currently 
evaluated as 10 percent disabling.  The veteran's combined 
rating for compensation is 90 percent.

The medical evidence of record establishes the veteran also 
has numerous and debilitating nonservice-connected 
disabilities, such as diabetes, Parkinson's disease, coronary 
artery disease, prostate cancer, hypothyroidism, pernicious 
anemia, and gastroesophageal reflux disease.


From a review of the medical evidence of record, it is 
without doubt that the veteran is incapable of sustaining 
substantially gainful employment when all of his 
disabilities, both service-connected and nonservice-
connected, are considered.  The question that remains to be 
answered is whether his service-connected disabilities alone 
can support such a finding.

In this case, there is no medical opinion concluding the 
veteran's service-connected disabilities render him 
unemployable.  Nevertheless, the medical evidence with 
respect to the effects of the veteran's service-connected 
disabilities, combined with his August 2005 subjective 
testimony as to such, shows that his service-connected 
disabilities alone are now of sufficient severity to produce 
unemployability.  

While the record contains competent medical opinions against 
a finding in favor of a total disability rating for 
compensation purposes based upon individual unemployability, 
these opinions, such as that of an August 2003 VA examiner, 
were rendered prior to an increase in severity that all but 
one of the veteran's service-connected disabilities 
underwent.  In fact, the objective criteria under 38 C.F.R. 
§ 4.16(a) were not satisfied until the most recent increases, 
as established by a November 2003 rating decision.  The 
opinions against the claim are therefore afforded no 
probative value. 

In this case, the evidence for and against the claim is in 
relative equipoise, and the Board must resolve all reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2004).  Accordingly, with 
resolution of doubt in the veteran's favor, a grant of a 
total rating for compensation purposes based upon individual 
unemployability is warranted under 38 C.F.R. § 4.16(a).

Finally, it is noted that the granting of a total disability 
rating for compensation purposes based upon individual 
unemployability obviates the need for further development 
pursuant to VA's duty to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  




ORDER

A total disability rating for compensation based on 
individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


